Los-hechos están.expresados en. la. opinión.
El Juez Asociado Srí Áldrey,.
emitió la opinión del tribunal.
*533En los primeros días del mes de febrero de 1915 ocurrió un incendio en el barrio de Puerta de.Tierra de esta ciudad que destruyó un gran número de casas y entre ellas una de manipostería y dos de maderas que Juan Fernández Quinta tenía fabricadas en un solar de su propiedad, bienes que te-nía hipotecados a favor de José Pérez Martínez desde el año de 1913 para responderle de un préstamo que le había hecho por la cantidad de $3,000 pagaderos en 26 de. abril de 1916 que debía estar garantizado además colateralmente por la obligación que aceptó el deudor de -mantener'las casas'asegu-radas de incendio, pagando los premios del seguro mientras se hallasen vigentes los efectos del contrato.
Después del incendio y destrucción de esas casas Juan Fer-nández Quinta presentó demanda jurada contra José López Pérez alegando sustancialmente que dicho préstamo lo contrato por mediación del apoderado José López Pérez; que la póliza de seguro garantizadora del préstamo que fué expedida por la compañía Guardian Assurance Company, Limited, por $3,200, fué endosada al acreedor y se renovaba cada año en 29 de noviembre, habiéndola guardado siempre en su poder y también sus recibos de prórroga; que en los primeros días de noviembre de 1914, antes del vencimiento de la póliza men-cionada, el demandado José López Pérez pidió al demandante la póliza de seguro y el último recibo del pago del premio co-rrespondiente hasta el 29 de noviembre de 1914 con el fin dé encargarse el demandado de obtener la prórroga y vigencia de dicho aseguro por un año más a contar desde el 29 de noviem-bre de 1914, en lo que consintió el demandante entregándole la póliza, y por su parte el demandado aceptó el encargo de reno-varla y se obligó a su cumplimiento: que no tuvo otro cono-cimiento del asunto hasta el día del incendio en el que el de-mandado le dijo que se le había olvidado renovar la expre-sada póliza. La demanda concluye con la súplica de que se condene' al demandado a pagarle 1.a cantidad de $3,200 en con-cepto de daños y perjuicios y las costas.
El demandado negó, entre otras cosas, que concertara ese *534préstamo' cómo apoderado de José Martínez Pérez, pues lo había llevado a efecto el apoderado Félix. Suárez: qne haya esjado alguna, vez en sn poder la póliza a qne se refiere el de-mandante/-, que debiera mantenerla en vigor por cuenta y ges-tión del demandante y qne contrajera obligación alguna para con él: afirmó que sólo tiene, conocimiento propio de otra pó-liza de la misma compañía por $3,000 vencedera en 4 de enero de 1914 asegurando el riesgo de incendio en una casa de dos pir sos del demandante, póliza que no es a la que se refiere éste y que aquélla fué la que entregó el 9 de diciembre de 1914,. fecha en que era ineficaz por haber vencido en 4 de enero de 1914 sin haber sido.renovada, la que aceptó en la creencia de que ha-bía sido prorrogada mediante el pago del premio correspon-diente, según expresó el propio demandante: negó que en los primeros días de noviembre de 1914. ni en otra fecha anterior, o posterior al vencimiento de la póliza mencionada por el -de--mandante, ni de. la que hace mérito en su contestación, pidiera, al demandante póliza alguna ni recibo de pago de premio hasta el 29 de noviembre de 1914, ni de ninguna otra fecha, creditivo, de prórroga de póliza alguna con el fin de encargarse de obte-ner la prórroga y vigencia del seguro ameritado a nombre del demandante por un año más a contar desde el 29 de noviembre de 1914 y también negó que aceptara llevar-a .cabo-la prórroga, de dicha póliza; asimismo negó que en la.conversación que -tuve cqh el demandante el día del-incendio le-manifestara que se le había olvidado renovar la póliza a que se refiere la demanda. .
. Celebrado, el juicio la Corte de Distrito de San Juan, Sec-ción- Primera, dictó sentencia declarando sin lugar la demanda con las-costas al.demandante porque según su opinión la parte demandante no probó suficientemente los hechos esenciales de sú--. demanda. , En ■ la opinión se limitó la corte a hacer una relación de las alegaciones de las partes después de lo cual formuló la conclusión antes expuesta.
.La sentencia-fué apelada por el demandante, quien señala en su alegato varios errores para solicitar su revocación, su-bordinados a que exista el error que alega en -octavo lugar, *535que el apelante trata en primer término y qne también noso-tros consideraremos preferentemente porque si tal error no existe será innecesario tratar los otros motivos del recurso.
El octavo error alegado dice así:
“Octavo: Finalmente la corte erró al declarar en su sentencia que la prueba es insuficiente para sostener las alegaciones de la demanda; o en otras palabras, que la parte demandante no probó suficiente-mente los hechos esenciales de la demanda. ’ ’
Como puede verse por lo que Remos reseñado de las ale-gaciones de las partes las cuestiones de hedió en este pleito son si el demandado pidió al demandante en los primeros días de noviembre de 1914 la póliza de seguro por $3,200 que vencía el 29 del mismo mes y año con objeto de renovarla antes de su vencimiento, si le fué entregada y si aceptó tal obligación, así como si el día del incendio manifestó al demandante que se le había olvidado renovarla. Estas cuestiones de hecho fue-ron resueltas en contra del demandante por el juez del tribunal a quo por su sentencia y por su opinión de que el demandante no había probado las alegaciones esenciales de la demanda, que son las cuestiones de hecho resueltas.
La alegación jurada de que el préstamo se hizo con el de-mandado como apoderado de José Martínez Pérez aparece con-tradicha por la escritura pública de constitución de hipoteca de la que resulta que se llevó a efecto con el apoderado Félix Suárez. En cuanto a los demás particulares, hemos leído con detenimiento la prueba que se presentó por ambas partes y llegamos a la conclusión de que resultó contradictoria, pues mientras la esposa del demandante declaró que en los primeros días de noviembre de 1914 el demandado José López Pérez le pidió por teléfono que su marido le mandara la póliza para renovarla, el demandado negó en su declaración que hiciera tal petición, habiendo declarado el testigo Félix Suárez, apode-rado también de José Pérez Martínez y socio de la razón co-mercial “Sues, de Pérez Hermanos,” de la que forma parte el *536demandado, que fué él y nó el demandado el que liabló por te-léfono requiriendo la entrega de la póliza en vista de los fre-cuentes incendios que estaban ocurriendo en Puerta de Tierra y de que nunca se le había entregado póliza alguna. Tam-bién fué contradictoria en cuanto el demandante declaró que desde el principio del préstamo había entregado una póliza de $3,000 vencedera en los meses de enero, y que en noviembre entregó también la otra póliza de $3,200, vencedera el 29 de no-viembre de 1914, al demandado según se dice en la demanda, y a Félix Suárez según su declaración, mientras que este tes-tigo dijo que nunca había recibido póliza alguna hasta el 9 de diciembre de 1914 en que el demandante le entregó por primera yez una póliza de $3,000 vencedera en enero y no de $3,200 co-rrespondiente al 29 de noviembre, y que la metió en la caja sin examinarla por haberle manifestado el demandante, empleado que fué por muchos años de su casa, que estaba vigente, aunque luego resultó al verla el día del incendio que estaba caducada desde el 24 de enero de 1914. Esta póliza fué presentada en el juicio. Hubo contradicción asimismo en cuanto a las pa-labras que se cruzaron entre el demandante y el demandado el día del incendio, pues mientras aquél y sus testigos manifes-taron que el demandado reconoció que se le había olvidado re-novar la póliza de aseguro, éste y sus testigos negaron este extremo y manifestaron que lo único que dijo el demandado sobre el particular al demandante fué “por qué no había ase-gurado sus casas por mayor cantidad. ’ ’
Esos conflictos en la evidencia fueron resueltos por el juez sentenciador sin que se haya alegado por el apelante que procediera con pasión o prejuicio, y sin que nosotros poda-mos llegar a la conclusión que lo hizo con manifiesto error pues hubo prueba para sostener su conclusión de que el demandado no pidió a.1 demandante la póliza de $3,200 para renovarla, que aceptara esa obligación ni que reconociera que se le había ol-vidado renovarla. La preponderancia de la evidencia no con-siste en que sea mayor el número de testigos que sostienen *537determinados hechos que los que sostienen lo contrario, sino que depende del efecto de dichas pruebas para inducir al juz-gador a darle crédito. Lausell v. American Railroad Co., 17 D. P. R. 1067,
No existiendo en el juzgador pasión, prejuicio o mani-fiesto error en la apreciación de las pruebas, no iremos contra su resolución decidiendo el conflicto de. la evidencia, según hemos declarado en muchas sentencias.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.